DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument filed on 03/25/2022 was entered and made of record.  Claims 1 has been amended.  Claims 6-7 have been cancelled.  Claim 20 is newly added.  Claims 1-5, 8-20 remain pending.

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 and 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10,969,470 and Application Number 17/193621 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Specification
[0001]	This application is a continuation of U.S. Application serial number 16/792,780, filed 17-FEB-2020, now issued as U.S. Patent number 10,969,470, which claims the benefit of U.S. Provisional Application serial number 62/806,564, filed 15-FEB-2019, which is incorporated herein in its entirety by this reference.
[0028] The system 100 can additionally or alternatively include any or all of the systems, components, and/or embodiments described in any or all of: U.S. patent application Ser. No. 16/514,624, filed 17 Jul. 2019, now issued as U.S. Patent number 10,564,641, U.S. patent application Ser. No. 16/505,372, filed 8 Jul. 2019, now issued as U.S. Patent Number 10,614,709, and U.S. patent application Ser. No. 16/540,836, filed 14 Aug. 2019, now published as US 2020/0057441, each of which is incorporated herein in its entirety by this reference.
[0068] The method 200 can additionally or alternatively include any or all of the methods, processes, and/or embodiments described in any or all of: U.S. patent application Ser. No. 16/514,624, filed 17 Jul. 2019, now issued as U.S. Patent number 10,564,641, U.S. patent application Ser. No. 16/505,372, filed 8 Jul. 2019, now issued as U.S. Patent Number 10,614,709, and U.S. patent application Ser. No. 16/540,836, filed 14 Aug. 2019, now published as US 2020/0057441, each of which is incorporated herein in its entirety by this reference.
Claim 11
Line 11 - receive a third stream of data from the infrastructure device, wherein the third stream of data comprises at least one of diagnostic information and resource utilization information associated with the infrastructure device;
	Claim 13 (Cancelled)
	Claim 14 (Cancelled)
Authorization for this examiner’s amendment was given in an interview with Caitlin Ploch on 06/09/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022, 04/07/2022, 06/15/2022, 07/21/2022 were filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Regarding to claims 1-5, 8-12, and 15-20 rejected under Nonstatutory double patenting, Examiner withdraws said rejection due to Terminal Disclaimer filled by Applicant.
Regarding to claim 1 rejected under 35 USC 112b, Examiner withdraws said rejection due to proper amendment from Applicant.
Regarding to claim 1 rejected under 35 USC 103, Applicant argued “As shown above, the Applicant has amended Claim 1 to recite the subject matter of Claims 6 and 7, specifically "receiving, at a computing system ... health status data from the infrastructure device, wherein the health status data comprises at least one of diagnostic information and resource utilization information associated with the infrastructure device," and respectfully asserts that none of the references, alone or in combination, teach or suggest these limitations. The Examiner states on Page 17 of the present Office Action that "Malkes modified by Smith fails to teach wherein the health status data comprises at least one of diagnostic information and resource utilization information associated with the infrastructure device." The Applicant agrees. The Examiner further states that "Smith teaches wherein the health status data comprises at least one of diagnostic information and resource utilization information associated with the infrastructure device (P0046 - The health report may indicate inaccuracy or anomaly with respect to the one or more sensors associated with vehicle 130(1), the one or more algorithms utilized by vehicle 130(1), or a combination thereof). It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Smith. With a knowledge of health of a sensor, one would be able to detect sensor malfunction early and to prevent an autonomous vehicle operate sporadically and tragically.
The Applicant respectfully disagrees. The Applicant respectfully disagrees. First, while Smith does mention a "health report" it is specifically taught as reflecting the health of the vehicle. Smith teaches in Paragraph [0045]-[0046] that: "At 430, process 400 may involve processor 135 of vehicle 130(1) determining a condition with respect to one or more sensors (e.g., the one or more sensors 132(1)-132(R)) associated with vehicle 130(1), one or more algorithms utilized by vehicle 130(1), or a combination thereof, using the first data (e.g., vehicle sensor data) collected by the one or more sensors and the second data (e.g., station sensor data) associated with the road- side station (e.g., road-side station 110) ... process 400 may involve processor 135 generating a health report indicating a result of the determining. The health report may indicate inaccuracy or anomaly with respect to the one or more sensors associated with vehicle 130(1), the one or more algorithms utilized by vehicle 130(1), or a combination thereof" (emphasis added). 
This is further reflected in the motivation of Smith, as described in Paragraph [0018] of Smith's Specification, which is specific to monitoring the sensors of the autonomous vehicle: "the autonomous vehicle may use the station sensor data to determine whether there is inaccuracy or anomaly with respect to one or more algorithms and/or software programs utilized by, executed on or otherwise implemented in the autonomous vehicle. This allows the autonomous vehicle to determine the health (e.g., in terms of accuracy) with respect to each of its sensors" (emphasis added). The Applicant respectfully asserts that this cannot be construed as "receiving ... health status data from the infrastructure device, wherein the health status data comprises at least one of diagnostic information and resource utilization information associated with the infrastructure device." 
Second, even assuming arguendo that Smith could be construed as referring to infrastructure devices, nowhere does Smith teach: "wherein the health status data comprises at least one of diagnostic information and resource utilization information associated with the infrastructure device" and "determining a calibration error based on the dissonance and the health status data" (emphasis added) as recited in Claim 1. Rather, Smith teaches that a health score is generated which reflects the comparison, not used with the comparison to determine a calibration error. For instance, Paragraph [0036] of Smith teaches that: "At 340, process 300 may involve processor 115 generating a health score responsive to a result of the comparing indicating a difference between the first data and the second data. Process 300 may proceed from 340 to either 350 or 360." Nowhere does Smith teach or suggest "determining a calibration error based on the dissonance and the health status data. 
As such, the Applicant respectfully asserts that Smith cannot be construed as teaching the limitations of Claim 1. The Applicant also respectfully requests that none of the other references, alone or in combination, teach or suggest these limitations. Therefore, the Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claim 1 under 35 U.S.C. 103. Because each of Claims 2-5 and 8-10 directly or indirectly depend on Claim 1, the Applicant also respectfully requests that the Examiner reconsider and withdraw the rejection of these claims under 35 U.S.C. 103 as well”.
Malkes (US 2019/0331758) taught the first stream, the second stream and determining a dissonance between the first stream and second stream of data and determining calibration error based on the first and second stream of data.  However, Malkes fails to disclose determining a calibration error based on the dissonance and the health status data.
Smith (US 2019/0180529) discloses the first and second streams of data coming from infrastructure device and autonomous agent respectively.  Smith discloses the first signal contains resource utilization information associated with the infrastructure device.  However, Smith fails to disclosed determining a calibration error based on the dissonance and the health status data.
Leach (US 2020/0209853) taught the first, second, and third stream of data.  Leach further taught determining sensor degradation based on the first, the second and the third stream of data (Fig. 4A). However, Leach fails to teach the first and second stream coming from infrastructure device and determining a calibration error based on the dissonance and the health status data.
Applicant’s arguments have been fully considered and they are persuasive therefore, Examiner withdraws said rejection.
Claims 1-5 and 8-12, and 15-20 allowed
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art of record does not teach or suggest the claimed invention having “determining a calibration error based on the dissonance and the health status data”, and a combination of other limitations thereof as claimed in claim 1.
Regarding to claims 2-5, 8-10, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claim 11, the prior art of record does not teach or suggest the claimed invention having “determine a calibration error based on the dissonance and the third stream of data”, and a combination of other limitations thereof as claimed in claim 11.
Regarding to claims 12 and 15-20, the claims have been found allowable due to their dependencies to claim 11 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862